United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      April 17, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                            No. 06-60112
                          Summary Calendar


                         OPHILIA BIH ASANGA,

                                                              Petitioner,

                                   versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                              Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 088 942
                         --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Ophilia   Bih   Asanga,   a   native   and   citizen   of   Cameroon,

petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of her application for asylum.

     Asanga argues that the IJ’s credibility findings concerning

her demeanor, documents, and answers are conclusions not based upon

facts and that the IJ erroneously determined that she did not

suffer past persecution and did not have a well-founded fear of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
future persecution.

       Asanga’s asylum claim is based on three alleged arrests and

beatings prompted by Asanga’s membership and participation in

political organizations that protested human rights abuses in

Cameroon.    We conclude from a review of the record that the BIA’s

decision    is   supported   by     substantial    evidence      that   Asanga’s

testimony and evidence lacked credibility.                  See Chun v. INS,

40 F.3d 76, 79 (5th Cir. 1994).        Because the findings regarding the

untrustworthiness      of    Asanga’s       testimony      are   supported    by

substantial      evidence,   this     court    cannot      replace   the   BIA’s

credibility determinations with its own.                See Efe v. Ashcroft,

293 F.3d 899, 905 (5th Cir. 2002).

       The adverse credibility determination caused the BIA to doubt

the evidence of past torture allegedly inflicted upon Asanga, to

find   questionable    her   explanation      of   human    rights   violations

occurring in Cameroon, and to discredit all of the corroborating

evidence she offered.        See Chun, 40 F.3d at 79.            Because Asanga

failed to provide any credible evidence in support of her claims of

persecution, she failed to provide the necessary specific, detailed

facts, showing that she was singled out for persecution because of

her political opinions or memberships, that her three beatings rose

to the level of persecution, or that she possessed a well-founded

fear of future persecution. See Tamara-Gomez v. Gonzales, 447 F.3d

343, 349-50 (5th Cir. 2006); Mikhael v. INS, 115 F.3d 299, 304-05

(5th Cir. 1997).

                                        2
The petition for review is DENIED.




                           3